PER CURIAM.
The mother of N.D., L.D. and R.D. appeals a trial court’s order terminating her parental rights in the three children and an order finding a fourth child, E.D., dependent, as well as an order terminating parental rights in E.D. We affirm the three orders because our review of the record in this case indicates the Department of Health and Rehabilitative Services met its burden of establishing the need for termination of parental rights and dependency by clear and convincing evidence. See Padgett v. HRS, 577 So.2d 565 (Fla.1991).
Affirmed.
DANAHY, A.C.J., and HALL and QUINCE, JJ., concur.